I agree that a new trial should be granted but I am unable to concur in the majority opinion either as to the grounds assigned for granting a new trial or as to the real issues that should be submitted to a jury for determination at such a trial. The decisive language in this policy is unusual in that the words "theft" and "larceny", without exception or definition in either instance, are both used by the insurer in the coverage clause. As the policy in the instant case was issued in this state, it must be construed according to the law of this state. Hawkins v.Agricultural Ins. Co., 58 R.I. 40, 48. The word theft is not defined in our statutes, nor is there any definition of that word anywhere in the insurance contract under consideration.
It is well known that the word theft is not a word of art, and that in common speech it is a broader and looser word than larceny. Where the word theft alone was used in a policy that term was construed by this court not only larceny at common law but also such offenses as were made larceny by statute. Brady
v. Norwich Union Fire Ins. Society, Ltd., 47 R.I. 416. But theBrady case does not say, expressly or by implication, that the word theft as commonly understood is limited in its meaning to larceny at common law or by statute; and certainly does not hold that the word theft is so limited when both theft and larceny are used together in the same policy. It is therefore reasonable to infer that when both the words theft and larceny are used in the coverage clause in the same policy, as in the instant case, the party selecting and adopting those words must have intended *Page 515 
to extend to the insured a more liberal coverage than if the word larceny alone were used in the policy.
The real question in the instant case is what is the meaning of the word theft in this policy. In my judgment, the insurer, in using the language that it did, created an ambiguity which, in case of doubt, will be construed against it as the party that created the ambiguity. In this state any taking of an automobile by a wrongdoer with the present intent, express or implied, permanently to deprive the owner of his property is larceny at common law or made so by statute. The only other cognate offence, with reference to the taking of an automobile, which includes all the elements of larceny except the present intent of permanently depriving the owner of his property, is where there is an unlawful taking of an automobile without the owner's consent. Section 45, chap. 608, G.L. 1938, provides a heavy penalty, by fine or imprisonment or both, in case a person "shall take, drive, operate or use, any motor vehicle in the absence of the owner and without the owner's consent."
The taking of an automobile without the owner's consent, which is not deemed to be larceny under our law, is a matter of common occurrence and is frequently as detrimental to the owner as if larceny had been committed. A person who misses his automobile does not stop to inquire whether it was taken by a wrongdoer with the intent of permanently depriving him of his property, or whether it was taken for temporary use for an unknown and indefinite period. To him the automobile, in common speech, was "stolen" and he would probably report its loss in that term to the police. He would further ordinarily describe the wrongdoer as a "thief", and the act done by him as a "theft".
In the circumstances of this case I am of the opinion that the selection and use by the insurer of both theft and larceny in the coverage clause of this policy, without an exception or definition of the meaning of either of those words, would reasonably lead a person, who understands language as ordinarily used in common speech, to believe that the *Page 516 
policy, as written, covered any and all acts in violation of the criminal law that would unlawfully deprive him of his property, whether permanently or for an indefinite time. The word larceny in the policy under consideration should not be rejected as surplusage, for I cannot believe that the insurer used unnecessary language to define the all-important matter of the coverage intended by this contract of insurance. By using both theft and larceny in the coverage clause of this policy, it is reasonable, as above stated, to believe that such language was intended to extend to the insured a broader coverage than if the word larceny alone had been used; and that the only other coverage under the word theft, which would not be included under the word larceny, is the taking of an automobile without the owner's consent in violation of the above-cited statute.
No case is cited, nor have I found one, where the words theft and larceny are used in the coverage clause of the same policy, as in the instant case, and where the word theft is limited as in the majority opinion. All cases therein mentioned revolve about the meaning of the word theft when that word alone is used in the policy. The cases from other jurisdictions disagree as to whether the unlawful taking of an automobile without the owner's permission comes within the meaning of the word theft when it is not joined with the word larceny. There is, however, respectable authority to the effect that such offence is covered by a policy in which the word theft, without being joined to the word larceny and without the definition of theft, is used. Toms v. HartfordFire Ins. Co., 63 N.E.2d (Ohio) 909, and cases cited;Pennsylvania Indemnity Fire Corp. v. Aldridge, 117 Fed. 2d 774; Boyle v. Yorkshire Ins. Co. Ltd., 56 Ont. Law Rep. 564.
In the instant case there is not a shred of evidence from which it can reasonably be inferred that plaintiff's brother intended permanently to deprive her of the automobile. On the contrary, the evidence is conclusive that he took the automobile merely to go for a ride and to return it shortly thereafter. If the words theft and larceny, as used in this *Page 517 
policy without exception or definition, are construed to include the offence of taking an automobile without the owner's consent, then there clearly would be an issue of fact for the jury to determine in the circumstances of this case, namely, whether the automobile was taken by the plaintiff's brother with or without her consent, express or implied.
I am therefore of the opinion that the trial court erred in directing a verdict for the plaintiff and that the case should be remitted to the superior court for a new trial so that a jury may determine the issue of consent as just above indicated.
FLYNN, C.J., concurs in the opinion of Mr. Justice Capotosto.